Title: To Benjamin Franklin from Sartine, 5 August 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Versailles le 5. Aout 1780.
Le Capitaine John, Monsieur, ci-devant Commandant du Navire le Hope Weel pris par le Corsaire le Prince Noir et conduit à Dunkerque, me représente qu’il est detenu à st. Omer avec son Epouse, un Pilote et un Mousse depuis le mois de 7bre. et demande son Echange avec Instance, je vous prie de me faire connoitre, si vous desirez que ces trois Prisonniers soient renvoyés a titre d’Echange pour le Compte des Americains, et dans ce cas J’aurai l’honneur de vous faire passer le reçu du Capitaine du Batiment de Cartel Anglois auquel ils seront reunis.
J’ai l’honneur d’être avec la Consideration la plus distinguée, Monsieur, votre tres humble et tres obeissant Serviteur.
(signé) De Sartine
M. Franklin.
